996 F.2d 1227
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jack TANKARD, Plaintiff-Appellant,v.CITY OF PERRIS;  Carl Parsons;  John Gavin;  Louis Borgia;L. Reuben Jenkins;  Jean McHenry;  Jesse Washington;  ThelmaG. Wilson;  Arthur Gutierrez;  Cheryl De Gano;  Jim Wenker;Joe Beeson;  Robert Fleihmann;  Ron Eggertsen, Individuals,Defendants-Appellees.
No. 91-56378.
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1993.*Decided June 17, 1993.

Before:  CANBY, FERNANDEZ, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
The judgment is affirmed for the reasons stated by the district court in its summary judgment and supplemental memorandum and order dated September 30, 1991.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3